Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 1 of 11




                                                 SETTLEMENT AGREEMENT

           IN CONSIDERATION of the agreements set forth below, and in order to avoid further
   time, expense and effort associated with any and all litigation or other matters between Lissette
   Young (hereinafter referred to as “Young” or “Plaintiff”), on the one hand, and Safe Haven PB,
   Inc. d/b/a Sober Living by Tiffany, Tiffany Skuraton, Jeffrey Skuraton, and Samantha Garabed
   (hereinafter, jointly and severally, referred to as “The Company” or “Defendants”), the parties
   hereto agree as follows:

              1)         Background and Intent of the Parties.
                         A. Plaintiff brought a lawsuit (Case 21-cv-60223-RKA (S.D.Fla.) against
                            Defendants under the Fair Labor Standards Act 29 U.S.C. §201 et seq.
                            (“FLSA”) (the “Dispute”) and Florida Minimum Wage Amendment
                            (“FMWA”) for unpaid minimum wages. Defendants maintain that Plaintiff is
                            not entitled to any relief whatsoever.

                         B. The Parties desire to settle fully and finally the Dispute;

                         C. Opportunity to Negotiate and Consider: The terms of this Agreement are the
                            product of negotiations between the Parties, and the Parties stipulate that there
                            is adequate consideration given to support the obligations of this Agreement.
                            In executing this Agreement, Plaintiff has not relied on any representation,
                            compromise, conduct or action made by and/or on behalf of Defendants or
                            Defendants’ attorneys. Plaintiff acknowledges that Plaintiff has been
                            represented by and has obtained the advice of her own counsel and agrees that
                            Plaintiff has been given a reasonable period of time to consider this Agreement.
                            Plaintiff and Defendants confirm that they have had the opportunity to consult
                            with their own respective counsel about this Agreement and did so to their
                            satisfaction; they are relying on their own judgment and on the advice of their
                            respective attorneys, and each confirm their ability to understand this
                            Agreement and their authority to execute it; and do hereby accept the terms and
                            conditions of this Agreement.

                         D. This Agreement, and compliance with this Agreement, shall not be construed
                            as an admission by Defendants of any liability whatsoever, or as an admission
                            by Defendants of any violation of the rights of Plaintiff or any other person, or
                            of any violation of any order, law, statute, regulation, duty, or contract, or any
                            act of discrimination whatsoever against Plaintiff or any other person, and
                            Defendants specifically disclaim any liability to, or discrimination against
                            Plaintiff or any other person, and any alleged violation of any rights of Plaintiff
                            or any other person, or of any order, law, statute, regulation, duty or contract.

         2)              Consideration. In consideration for the promises made herein, and in full and final
                           settlement and in satisfaction of the Dispute, Defendants will pay a total of $
                           $40,433.00 (the “Settlement Sum”)(comprised of $4,600.00 in attorneys’ fees
                           and costs, $17,916.50 in damages as wages; and $17,916.50 in liquidated



                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 2 of 11




                             damages). The parties agree that the amount set forth herein for attorneys’ fees
                             and costs was negotiated as a separate amount from the amounts herein to be
                             paid to Plaintiff.

                             The Settlement Sum shall be paid in two (2) installments. Installment # 1 for
                             $20,216.50 shall be delivered to Bober & Bober, P.A. by not later than April 17,
                             2021, so long as the court approves the settlement by April 10, 2021. If court
                             approval is delayed past April 10, 2021, the first payment will then be due seven
                             (7) days after court approval. The payment shall be made by Defendants by
                             cashier’s check to “Bober & Bober, P.A. Trust Account” or by electronic wire
                             transfer to that account in the amount of $11,258.25 and by check to Plaintiff to
                             be delivered to the office of Bober & Bober, P.A. in the amount of $8,958.25,
                             less appliable withholdings.     Installment # 2 for $20,216.50 shall be delivered
                             to Bober & Bober, P.A. by not later than May 17, 2021, unless court approval is
                             delayed past May 10, 2021. If court approval is delayed past May 10, 2021, then
                             the total settlement amount will become due seven (7) days after court approval.
                             The payment shall be made by Defendants by cashier’s check to “Bober &
                             Bober, P.A. Trust Account” or by electronic wire transfer to that account in the
                             amount of $11,258.25 and by check to Plaintiff to be delivered to the office of
                             Bober & Bober, P.A. in the amount of $8,958.25, less appliable withholdings.


                             Should the Company fail to timely and fully pay the Settlement Sum as
                             specifically described herein, then Young shall be entitled to serve on counsel
                             for the Company and file with the U.S. District Court or a court of competent
                             jurisdiction, an affidavit as to the existence of such default, together with an
                             Unopposed Motion for Entry of Self-Executing Final Judgment against the
                             Defendants for $50,000.00, less any amounts paid hereunder. Time is of the
                             essence as to payment of the Settlement Sum. Prior, however, to Young
                             enforcing this right with respect to default, Young’s counsel shall send an email
                             and call via telephone to Jesse Unruh, Esq. (jesse@spirelawfirm.com and 407-
                             494-0135) (with notification of any payment default, and Defendants shall have
                             a five (5) business day right to cure. Failure of Company to cure a payment
                             default as to full delivery and payment of the Settlement Sum, shall entitle
                             Plaintiff to obtain final judgment as set forth herein.

                             The Company shall issue the appropriate tax forms in connection with these
                             respective payments. Payment of the Settlement Proceeds is in full settlement of
                             any and all claims brought by Plaintiff including, but not limited to, in this
                             Dispute and under the FLSA including, but not limited to, claims for unpaid
                             wages, minimum wages, overtime, compensation of any kind, compensatory and
                             liquidated damages, attorneys’ fees and costs. In no event shall any of the
                             Settlement Sum be distributed to Plaintiff or her counsel as payment until the
                             U.S. District Court approves this Agreement and dismisses the Dispute with
                             prejudice.




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 3 of 11




                             The parties hereto agree that after this Agreement is fully executed, they shall
                             promptly file a Joint Motion to Approve Settlement and Dismiss Case With
                             Prejudice.

                         3) Mutual Release. In exchange for delivery of a separately negotiated
                            consideration amount of One Hundred Dollars ($100.00) paid by Defendants to
                            Young, Young releases the Company, along with any parent company,
                            subsidiaries, and all of their respective current and former members, partners,
                            managers, officers, contractors, associates, employees, shareholders, successors
                            in interest, consultants, representatives, attorneys, and agents, (“collectively all
                            being the Released Parties”) from any and all claims or demands of any kind she
                            had or may now have against the Released Parties, including, but not limited to,
                            any claims based on any and all aspects of her employment with the Company
                            (including any claims for overtime pay, liquidated damages, and other pay of
                            any kind) or separation from employment with the Company. This release of
                            claims includes, but is not limited to, a release of any rights or claims Young
                            may have under the Fair Labor Standards Act; Florida’s Minimum Wage Act,
                            Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
                            1990; 42 U.S.C. Section 1981; the Age Discrimination in Employment Act; any
                            claim under the worker’s compensation law of Florida and the retaliation
                            provision of that statute; Florida whistleblower laws; and/or any other federal,
                            state, local, or foreign laws, ordinances, or regulations, including but not limited
                            to those prohibiting employment discrimination, such as the Florida Civil Rights
                            Act. Young also agrees that this Agreement includes a release of all claims based
                            on the state and federal constitutions, and all claims based on theories of contract
                            or tort (e.g., negligent or intentional infliction of emotional distress, defamation,
                            assault, battery, false imprisonment, invasion of privacy, wrongful termination,
                            etc.), whether based on common law or otherwise. The foregoing list is meant
                            to be illustrative rather than exhaustive.

                             Notwithstanding the foregoing, Young acknowledges that she is not waiving
                             rights or claims that may arise after the date she signs this Agreement, including
                             without limitation any rights or claims that Young may have to secure
                             enforcement of the payment terms and conditions of this Agreement.
                             The Company, for themselves and on behalf of their present and former
                             managers, officers, employees, directors, agents, subsidiaries, affiliates and
                             anyone else who may be responsible to defend or provide possible recompense,
                             hereby release and discharge Young, her attorneys, agents, assigns, heirs,
                             executors, successors, administrators and personal representatives of any and all
                             claims, demands, actions, causes of action, suits, damages, losses, costs,
                             expenses, and attorney’s fees, and all claims of any kind and every character
                             whatsoever, whether known or unknown, which they have or may have against
                             her growing out of, or arising from, or pertaining to any contract, transaction,
                             dealing, employment relationship, conduct, act, or omission existing at any time
                             prior to the execution of the Agreement.




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 4 of 11




           4)                 Sufficiency of Consideration. Plaintiff agrees that the Settlement Proceeds are
                              made in exchange, and constitute good and valuable consideration, for her
                              execution of this Agreement and her waiver and release of her claims brought
                              in this Dispute or otherwise, including, but not limited to, the FLSA and Florida
                              Minimum Wage Act claims. Plaintiff further agrees that the Settlement Sum
                              shall constitute the entire amount of monetary consideration provided to her
                              under this Agreement and that she is not entitled to any further consideration
                              whatsoever from Defendants in exchange for this Agreement.

           5)                 No Future Employment. Plaintiff acknowledges that because of circumstances
                              unique to Plaintiff, Plaintiff shall not apply in the future for employment with
                              Defendants. Plaintiff acknowledges that, if Plaintiff does seek reemployment,
                              failure to hire the Plaintiff, withdrawal of an offer of employment to Plaintiff,
                              or if already employed, termination of Plaintiff’s employment without notice or
                              cause will not constitute retaliation or discrimination and Plaintiff will have no
                              legal recourse against the company for such acts

           6)                 Time to Consider. Plaintiff represents that she has reviewed all aspects of this
                              Agreement and fully understands all the provisions of this Agreement, that
                              Plaintiff understands that in agreeing to this document. Plaintiff may have
                              against Defendants described herein, that Plaintiff voluntarily agrees to all the
                              terms set forth in this Agreement, that Plaintiff knowingly and willingly intends
                              to be legally bound by the same, that Plaintiff was given the opportunity to
                              consider the terms of this Agreement and discuss them with legal counsel.
                              Defendants likewise agree that they have entered in this Agreement voluntarily;
                              that the Agreement is authorized, and that by the signature(s) below, Defendants
                              intend to be bound by this Agreement.

           7)                 Voluntariness. Plaintiff also acknowledges that: (a) she has consulted with an
                              attorney of her choosing concerning this Agreement; and (b) she has read and
                              understands this Agreement, is fully aware of its legal effect, and has entered
                              into it freely and voluntarily based on Plaintiff’s own judgment and/or her
                              attorney’s advice.

           8)                 Neutral Response to Employment Inquiries. Defendants agree that henceforth
                              they will respond to inquiries from prospective employers regarding Plaintiff
                              by providing only Plaintiff’s dates in the role of house manager at the facility,
                              that she held the title of house manager, and shall provide a neutral reference
                              letter on Company stationary. Defendants shall be prohibited from providing
                              any other information to prospective employers of the Plaintiff. It shall be a
                              material breach of the foregoing non-disparagement clause for the Defendants
                              to reveal to a prospective employer of Plaintiff, that Plaintiff brought litigation
                              against the Defendants.

           9)                 No representation. The Parties hereto represent and acknowledge that, in
                              executing this Agreement, they do not rely and have not relied upon any




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 5 of 11




                              representation or statement made by any of the Parties or by any of the Parties’
                              agents, attorneys, or representatives with regard to the subject matter, basis, or
                              effect of this Agreement or otherwise, other than those specifically stated in this
                              written Agreement.

           10)                Mutual Non-Disparagement: The Parties hereto recognize that their reputations
                              are important to them. Therefore, the Parties agree not to make disparaging
                              comments about one another. In furtherance of this, the parties agree that they
                              shall, refrain from discussing the conduct of the other party as it relates to the
                              Plaintiff’s work with Defendants in any manner. This clause shall not be
                              construed to restrict either party from discussing any matter with appropriate
                              governmental authorities, if required due to being called as a witness before a
                              court, or where it would be in contravention of applicable law.

           11)                Enforcement:       Should Young be required to enforce the Defendants
                              payment obligations of the Settlement Sum, she shall be entitled to reasonable
                              attorneys’ fees and costs in the enforcement and collection of the Settlement
                              Sum. The Parties shall request the U.S. District Court retain jurisdiction to
                              enforce the terms of settlement.

           12)                Binding Effect. This Agreement shall be binding upon the Parties hereto and
                              upon their heirs, administrators, representatives, executors, successors, and
                              assigns, and shall inure to the benefit of said Parties and each of them and to
                              their heirs, administrators, representatives, executors, successors, and assigns.
                              Plaintiff expressly warrants that she has not transferred to any person or entity
                              any rights, causes of action, or claims released in this Agreement.

           13)                Severable Provisions. Should any provision of this Agreement be declared or
                              be determined by any court of competent jurisdiction to be wholly or partially
                              illegal, invalid, or unenforceable, the legality, validity, and enforceability of the
                              remaining parts, terms, or provisions shall not be affected thereby, and said
                              illegal, unenforceable, or invalid part, term, or provision shall be deemed not to
                              be a part of this Agreement.

           14)                Headings. The headings contained in the Agreement are for reference purposes
                              only and shall not in any way affect the meaning or interpretation of this
                              Agreement.

           15)                Applicable Law. This Agreement shall be interpreted in accordance with the
                              plain meaning of its terms and not strictly for or against any of the parties hereto.
                              This Agreement shall be governed by, and construed and interpreted in
                              accordance with, the laws of the State of Florida without regard to principles of
                              conflict of law.

           16)                Construction of Agreement. This Agreement shall be interpreted in accordance
                              with the plain meaning of its terms and not strictly for or against any of the




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 6 of 11




                              parties hereto. Each Party has had the opportunity to cooperate in the drafting
                              and preparation of the Agreement. Hence, in any construction to be made of
                              the Agreement, the same shall not be construed against any Party on the basis
                              that the Party was the drafter.

           17)                Signatures. The Agreement may be executed in counterparts, and each
                              counterpart, when executed, shall have the efficacy of a signed original.
                              Photographic, faxed or scanned copies of such signed counterparts may be used
                              in lieu of the originals for any purpose.

           18)                No Waiver/All Rights Are Cumulative. No waiver of any breach of any term
                              or provision of the Agreement shall be construed to be, nor shall be deemed, a
                              waiver of any other breach of the Agreement. No waiver shall be binding unless
                              it is made in writing and signed by the party waiving the breach. All rights are
                              cumulative.

           19)                Tax Consequences. Nothing contained herein shall be construed or relied upon
                              as any advice or opinion by or on behalf of the Defendants regarding the tax
                              treatment of the settlement payment made hereunder. Plaintiff and her
                              attorneys also acknowledge that neither the Defendants nor any persons
                              assisting the Defendants in any manner with negotiation or resolution of this
                              matter have advised Plaintiff of the tax consequences, if any, resulting from
                              monies paid under this Agreement.

           20)                Choice of Venue. Any action seeking to enforce or collect on this Agreement
                              will be brought before the U.S. District Court for the Southern District of
                              Florida or a Court of appropriate jurisdiction in Broward County, Florida.

           21)                Execution of the Agreement. The Parties agree that this Settlement Agreement
                              may be executed in several counterparts and that each counterpart shall be
                              deemed an original and that said counterparts shall constitute one and the same
                              instrument. Fax copies shall be considered originals.

           22)                Parties’ Acknowledgment. The Parties acknowledge that the terms of this
                              Agreement are contractual and not a mere recital, and that no representation,
                              promise or inducement has been made other than as set forth in this Agreement,
                              and that each Party enters into this Agreement without reliance upon any other
                              representation, promise or inducement not set forth herein. The Parties further
                              acknowledge and represent that each assumes the risk for any mistake of fact
                              now known or unknown, and that she/it understands and acknowledges the
                              significance and consequences of this Agreement and represents that its terms
                              are fully understood and voluntarily accepted.

   BY YOUR SIGNATURE, YOU AGREE TO THE TERMS SET FORTH ABOVE.




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 7 of 11




                                                                     Plaintiff:
           04 / 07 / 2021

   Date                                                              Lissette Young




                                                                     Defendants:


                                                                                                                         Jacob Hillman
                                                                     Safe Haven PB, Inc. d/b/a Sober Living by Tiffany
    2021-04-08                                                       By: ________________________
                                                                          Jacob Hillman
   Date                                                              Its _________________________
                                                                         President




    2021-04-08                                                                                                        Tiffany Skuraton

   Date                                                              Tiffany Skuraton


    2021-04-08
                                                                                                                     Jeffrey Skuraton
   Date                                                              Jeffrey Skuraton


     2021-04-08
                                                                                                                   Samantha Garabed
   Date                                                              Samantha Garabed




                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a
                                                                                             Doc ID: 87be0db8b019db643fb26c85b1c32cb73bfa59b5
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 8 of 11


                                  Signature Certificate
                                                        Document name:

                                      Settlement_Agreement-by Young
                                                      Unique Document Id:
                                               bb16c103-8559-400a-89ac-4e1e9830

                                                     Document fingerprint:
                          2ff42ba29f954470342d581aca4a84d902ed4fb73d7f03502241f5989dcd335a18
                           ae81dbb6d86ac166419ff1ad04a896a9c7769ac34ddb151d7e48807ebe003a



    Signatories


       SG Samantha Garabed                                                                      Trusted timestamp:
                                                                                                2021-04-08 21:05:23 UTC
             Email: samanthag.bwr@gmail.com
             Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
             IP number: 174.228.1.153
             IP Location: New York, New York, United States




       JH    Jacob Hillman                                                                      Trusted timestamp:
                                                                                                2021-04-08 21:07:40 UTC
             Email: jnhillman@gmail.com
             Device: Chrome 89.0 on Windows 10 (computer)
             IP number: 173.9.128.134
             IP Location: Miami, Florida, United States




       TS    Tiffany Skuraton                                                                   Trusted timestamp:
                                                                                                2021-04-08 21:15:25 UTC
             Email: tiffany.bwr@gmail.com
             Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
             IP number: 173.9.128.134
             IP Location: Miami, Florida, United States




       JS    Jeffrey Skuraton                                                                   Trusted timestamp:
                                                                                                2021-04-08 21:56:56 UTC
             Email: Jeffs.bwr@gmail.com
             Device: Chrome 89.0 on Windows 10 (computer)
             IP number: 73.49.91.13
             IP Location: Pompano Beach, Florida, United States




                                                                                                                          Page 1 / 4
                               This document is signed using GetAccept Digital Signature Technology.
                   This Signature Certificate provides all signatures connected to this document and the audit log.
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 9 of 11


                                    This document was completed by all parties on:
                                               2021-04-08 21:56:56 UTC




                                                                                                                   Page 2 / 4
                            This document is signed using GetAccept Digital Signature Technology.
                This Signature Certificate provides all signatures connected to this document and the audit log.
Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 10 of 11


                                                       Audit log
     Trusted timestamp                      Event with collected audit data
     2021-04-08 21:56:56 UTC                Document was signed by Jeffrey Skuraton (Jeffs.bwr@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 73.49.91.13 - IP Location: Pompano Beach, Florida, United States


     2021-04-08 21:56:49 UTC                Document was verified via handwritten signature by Jeffrey Skuraton
                                            (Jeffs.bwr@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 73.49.91.13 - IP Location: Pompano Beach, Florida, United States


     2021-04-08 21:56:37 UTC                Document was reviewed by Jeffrey Skuraton (Jeffs.bwr@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 73.49.91.13 - IP Location: Pompano Beach, Florida, United States


     2021-04-08 21:49:25 UTC                Document was opened by Jeffrey Skuraton (Jeffs.bwr@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 73.49.91.13 - IP Location: Pompano Beach, Florida, United States


     2021-04-08 21:15:25 UTC                Document was signed by Tiffany Skuraton (tiffany.bwr@gmail.com)
                                            Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:15:21 UTC                Document was verified via handwritten signature by Tiffany Skuraton
                                            (tiffany.bwr@gmail.com)
                                            Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:13:16 UTC                Document was reviewed by Tiffany Skuraton (tiffany.bwr@gmail.com)
                                            Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:13:11 UTC                Document was opened by Tiffany Skuraton (tiffany.bwr@gmail.com)
                                            Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:07:40 UTC                Document was signed by Jacob Hillman (jnhillman@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:07:37 UTC                Document was verified via handwritten signature by Jacob Hillman
                                            (jnhillman@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:07:30 UTC                Document was reviewed by Jacob Hillman (jnhillman@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:07:13 UTC                Document was opened by Jacob Hillman (jnhillman@gmail.com)
                                            Device: Chrome 89.0 on Windows 10 (computer)
                                            IP number: 173.9.128.134 - IP Location: Miami, Florida, United States


     2021-04-08 21:05:23 UTC                Document was signed by Samantha Garabed (samanthag.bwr@gmail.com)
                                            Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                            IP number: 174.228.1.153 - IP Location: New York, New York, United States




                                                                                                                          Page 3 / 4
                                  This document is signed using GetAccept Digital Signature Technology.
                      This Signature Certificate provides all signatures connected to this document and the audit log.
                                   Case 0:21-cv-60223-PMH Document 24-1 Entered on FLSD Docket 04/09/2021 Page 11 of 11

                                        2021-04-08 21:05:17 UTC                Document was verified via handwritten signature by Samantha Garabed
                                                                               (samanthag.bwr@gmail.com)
                                                                               Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                                                               IP number: 174.228.1.153 - IP Location: New York, New York, United States


                                        2021-04-08 21:05:10 UTC                Document was reviewed by Samantha Garabed (samanthag.bwr@gmail.com)
                                                                               Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                                                               IP number: 174.228.1.153 - IP Location: New York, New York, United States


                                        2021-04-08 21:05:01 UTC                Document was opened by Samantha Garabed (samanthag.bwr@gmail.com)
                                                                               Device: Mobile Safari 14.0 on iOS 14.4 AP iPhone (smartphone)
                                                                               IP number: 174.228.1.153 - IP Location: New York, New York, United States


                                        2021-04-08 21:03:29 UTC                Document was sent to Jeffrey Skuraton (Jeffs.bwr@gmail.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States


                                        2021-04-08 21:03:28 UTC                Document was sent to Samantha Garabed (samanthag.bwr@gmail.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States


                                        2021-04-08 21:03:27 UTC                Document was sent to Tiffany Skuraton (tiffany.bwr@gmail.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States


                                        2021-04-08 21:03:26 UTC                Document was sent to Jacob Hillman (jnhillman@gmail.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States


                                        2021-04-08 21:03:25 UTC                Document was sealed by Spire Law (jesse@spirelawfirm.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States


                                        2021-04-08 20:53:25 UTC                Document was created by Spire Law (jesse@spirelawfirm.com)
                                                                               Device: Chrome 89.0 on Windows 10 (computer)
                                                                               IP number: 184.88.138.159 - IP Location: Oviedo, Florida, United States




                                                                                                                                                            Page 4 / 4
                                                                     This document is signed using GetAccept Digital Signature Technology.
                                                         This Signature Certificate provides all signatures connected to this document and the audit log.


Powered by TCPDF (www.tcpdf.org)
